       Case 1:20-cr-00675-CM Document 27 Filed 12/22/20 Page 1 of 1
         Case 1:20-cr-00675-CM Document 26 Filed 12/21/20 Page 1 of 1




                           LEONARDO M. ALDRIDGE
                                    Attorney-At-Law
                                  66 Willoughby St., Floor 2
                                     Brooklyn, NY 11201



                                                        December 21, 2020
                                                                       J'2.-   l-i..7-(2-o
BYECF
Hon. Colleen McMahon
United States District Judge
Daniel Patrick Moynihan                                                                      ..
United States Courthouse
500 Pearl St.
New York, NY 10007-1312


                                                   Re: U.S. v. Richard Lotito, Cr. No. 20-675



Your Honor:

        Mr. Richard Lotito respectfully requests that his bail conditions be modified so
that he can tend to his business, Planet of the Vapes, located at 901 Huguenot Ave., Staten
Island, N.Y., 10312. Mr. Daniel Wolf, the Assistant United States Attorney assigned to this
case, relayed to me that the Government does not oppose this request, subject to the U.S.
Pretrial Services Office verify ing employment, location, and other information.

      Mr. Lotito's livelihood currently depends on the income generated by the vape
shop, which is currently administered by Mr. Lotito's common-law wife and his
daughters. For these reasons, Mr. Lotito, with no objection from the Government,
requests that the conditions of his bail release be modified so that he can tend to his vape
shop business.
                                                   Respectfully,

                                                   S/Leonardo M. Aldridge
                                                   CJA Counsel for the Defendant


Cc. AUSA Daniel Wolf (through e-mail)
                                                                                    USDCSDNY
                                                                                    DOCUMENT
                                                                                   EL~
                                                                                   00.C#:
                                                                                   I;>,1.ffi~ED:
